Pish, P. J.
While there was direct conflict between the evidence for the plaintiffs and that for the defendant, there was ample evidence to support a verdict in favor of the plaintiffs; the only error of law committed was in an instruction of the court which authorized the jury, in the event they should believe the facts to be in accordance with the evidence for the plaintiffs, to find a larger amount than was warranted by such evidence ; the amount to be found, in such an event, was, under the pleadings and evidence, clear and definite, and the result of this erroneous instruction upon the verdict was properly and legally corrected by the plaintiffs having, under direction of the court, written off from the verdict the amount thereof which was unauthorized by the evidence ; and, moreover, no complaint was made by the plaintiff in error of the direction of the court and the act of the plaintiffs in this respect. The judgment overruling the motion for a new trial is therefore " Affirmed.

All the Justices concur.